Citation Nr: 0516282	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 1972 
and from January 1991 to April 1991.  He also had periods of 
duty in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied entitlement to service 
connection for a nervous disorder.  

In February 2004, the Board remanded the issue for further 
development.  The RO has complied with the February 2004 
remand.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  An acquired psychiatric disorder is not of service origin 
or attributable to any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained and 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
regulations also define the obligation of VA with respect to 
its duty to assist the veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also specifically recognized that where the notice 
was not mandated at the time of the initial AOJ decision, as 
is the situation in the veteran's case, the AOJ did not err 
as a result of not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 because an initial AOJ adjudication already occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In August 1997, VA received the veteran's claim for 
entitlement to service connection for a nervous disorder.  By 
correspondence, dated in December 1998, the RO asked the 
veteran to provide evidence to support the claim for service 
connection.  The RO's February 1999 rating decision denied 
the claim for entitlement to service connection.  In July 
1999, the RO received a timely Notice of Disagreement.  A 
Statement of the Case was issued in November 1999.  At a 
later date in November 1999, the veteran perfected his appeal 
before the Board.  

In May 2001 the RO issued a correspondence explaining the 
requirements of VCAA.  Additional correspondence explaining 
the requirements of VCAA was issued in November 2001.  The 
correspondences advised the veteran of his responsibilities 
and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  In March 2003, the RO issued a 
Supplemental Statement of the Case (SSOC).  

In February 2004, the Board remanded the issue for further 
development.  In accordance with the Board's instructions, 
the Appeals Management Center (AMC) issued a correspondence 
explaining the requirements of VCAA in March 2004.  

In September 2004, the AMC further developed the appeal by 
issuing the veteran another correspondence explaining the 
requirements of VCAA.  Thereafter, in March 2005, the veteran 
received an additional SSOC.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  

The record shows that the veteran's representative argues 
that the veteran is entitled to undergo VA examination.  For 
reasons expressed below, the Board finds that VA is not 
required to arrange for the veteran to undergo examination in 
connection with the claims for service connection for an 
acquired psychiatric disorder.  

Factual Background

The veteran's service medical records were completely 
negative for complaints of, or treatment for, a psychiatric 
disorder.  The service medical records show that on 
examination performed in August 1967, the veteran's 
psychiatric status was clinically evaluated as normal.  On 
examination performed for separation purposes in May 1972 
evaluated the psychiatric status as clinically normal.  On 
examination performed in March 1991, for the purpose of 
redeployment, the veteran's psychiatric status was clinically 
evaluated as normal.  

The veteran submitted a statement in August 1998, indicating 
that he often times feels guilty for surviving Vietnam and 
Desert Storm.  He also stated that he experienced difficulty 
sleeping, nightmares, tiredness and startle response.  He 
recalled having little patience with his wife and his 
children being frightened.  

By correspondence, dated in June 1998, the RO requested the 
name, address, and dates of treatment of any medical doctor 
or facility that may have provided treatment for the 
veteran's claimed disability.  

The veteran filed claims in August 1997 and November 1998. In 
describing the nature of the claimed disability, he indicated 
that in as early as 1972, he experienced nightmares, anxiety 
and distress, survivor's guilt, alienation, isolation, 
startle response/reaction, rapid heartbeat, and tiredness.  

In December 1998, the RO requested evidence showing that the 
veteran received medical treatment for the claimed 
disabilities since discharge from service.  

In January 1999, the veteran submitted a statement in support 
of the claim, indicating that he was unable to afford medical 
treatment and desired an appointment to undergo examination 
at a VA facility.  

By correspondence, dated in February 1999, the RO informed 
the veteran that the claim for entitlement to service 
connection for a nervous disorder was denied.  The veteran 
perfected an appeal before the Board and requested a hearing 
at the RO.  

In January 2000, the veteran's representative argued that the 
RO should schedule the veteran for VA examination to 
determine whether the claimed psychiatric disorder was the 
result of the veteran's service in the Persian Gulf.  

The RO further developed the veteran's claim in May 2001, and 
again in November 2001, by issuing a letter explaining the 
requirements of VCCA.  

In June 2002, the RO denied the veteran's claim for service-
connected benefits, stating that the veteran did not submit 
the requested evidence of a psychiatric disorder.  

In March 2003, the veteran's representative submitted 
additional arguments, similar to arguments previously 
submitted.  

The RO's April 2003 correspondence informed the veteran of 
the date, time, and location of the requested hearing.  The 
record shows that the veteran did not appear for the 
scheduled hearing.  

In February 2004, the Board remanded the issue on appeal for 
further development.  In accordance with the Board's February 
2004 remand, in March 2004, the Appeals Management Center 
(AMC) further developed the issue on appeal, in part, by 
requesting the veteran to provide any evidence or information 
pertaining to the claim for service connection.  

In March 2004, the AMC requested additional service records.  
By correspondence, dated in September 2004, the AMC requested 
pertinent lay or medical evidence, not already provided, 
showing a current psychiatric disorder that could be linked 
to the veteran's service.  The record shows that the veteran 
did not respond to the AMC's September 2004 correspondence.  

In April 2005, the veteran's representative stated that the 
issue on appeal has been fully developed.  In the veteran's 
May 2005 Brief, as argument in support of the veteran's 
claim, the veteran's representative submitted argument that 
is essentially the same as arguments previously submitted.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) 
(2004).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  

Under 38 C.F.R. § 3.159 (c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent evidence to decide the claim, but (A) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service.  

Analysis

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder.  

Service medical records are completely negative for 
complaints of, or treatment for, a psychiatric disorder of 
any kind.  

In correspondences dated in December 1998, May and November 
2001, and March and September 2004, the Regional Office (RO) 
and the Appeals Management Center (AMC) asked the veteran to 
submit evidence to support the claim.  In response to the 
RO's December 1998 letter, the veteran stated that he was 
unable to afford medical treatment.  Unfortunately, the 
veteran did not respond to correspondences dated in 2001 and 
2004.  Therefore, the record is negative for post-service 
medical treatment records.  

The veteran and his representative submitted written 
arguments stating that VA examination is necessary to 
determine the veteran's claim.  The Board concludes that the 
veteran does not meet the requirements set forth under 
38 C.F.R. § 3.159 (c)(4) as outlined above.  Therefore, VA 
examination is not necessary and the veteran will not be 
prejudiced as a result of the Board proceeding with the 
merits of the claim.  

Based on the foregoing, the Board finds that the veteran has 
not submitted any medical evidence to demonstrate a current 
diagnosis of a psychiatric disorder, of any kind, and 
therefore he has not established that the claimed acquired 
psychiatric disorder is linked to service.  

The Board points out that the veteran submitted statements in 
support of the claim; however, a layman without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. at 124 (1998); Routen v. Brown, 
10 Vet. App. 183, at 186 (1997).  

Under these circumstances, the claim for service connection 
for an acquired psychiatric disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the veteran's case, the evidence does not support the 
claim and the doctrine is inapplicable.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


